Leabned, P. J.
(dissenting) :
I think that the question of actual possession is not free irom doubt, upon the evidence. According to the testimony of some witnesses, the wall was several feet .further west than the fence had been. If the question of possession be material, there was conflicting testimony on the point how far westward that possession had extended; that is, on the point whether the plaintiff had been in possession as far westward as the present wall, at any time prior to *321its erection. Because the possession of the plaintiffs, prior to the erection of the wall, had extended only as far as the fence And the witnesses disagreed on the point whether the wall stands where previously the fence had stood.
I cannot, therefore, concur.
Judgment and order affirmed, with costs.